     Case 2:17-cv-02106-WBS-DB Document 39 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KEIRON M. ELIAS,                                  No. 2:17-cv-2106 WBS DB P
11                       Plaintiff,
12           v.                                         ORDER
13    J. KINROSS, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

17   action pursuant to 42 U.S.C. § 1983. Pending before the Court is Defendants’ second motion to

18   vacate and modify the discovery and scheduling order (“DSO”). (ECF No. 38.) They previously

19   requested and were granted a modification of the DSO based on generalized concerns regarding

20   the Covid-19 pandemic and its related impact on operations at CDCR facilities. (ECF No. 37.)

21   Now, relying again on those generalized concerns, defendants move to extend the discovery and

22   dispositive motion deadlines.

23          In support of their motion, defendants submit a letter from James C. Phillips, the CDCR

24   Chief Deputy General Counsel with the Office of Legal Affairs, to Monica Anderson, Senior

25   Assistant Attorney General. See Defs.’ Mot. Modify DSO, Ex. A. In this letter, Mr. Phillips notes

26   that CDCR is “experiencing varying ‘hotspots’ where multiple institutions are intermittently

27   going onto modified programs to address outbreaks.” In addition, Mr. Phillips notes the lack of a

28   sufficient number of equipment to allow for virtual and telephonic appearances and the
                                                        1
     Case 2:17-cv-02106-WBS-DB Document 39 Filed 12/01/20 Page 2 of 2


 1   “unprecedented demand on existing video equipment and confidential phone lines” for Board of

 2   Parole Hearings, criminal matters, and Penal Code section 2602 hearings. Mr. Phillips thus asks

 3   for the “continuances of court appearances, depositions, and confidential calls, where possible, to

 4   reduce the strain on existing resources and allow sufficient time for CDCR to acquire new

 5   equipment and put procedures into place.”

 6            Good cause appearing, IT IS HEREBY ORDERED that Defendants’ motion to modify the

 7   discovery and scheduling (ECF No. 38) order is GRANTED.

 8            1. The discovery deadline is extended to December 31, 2020, to allow Defendants to

 9                 depose Plaintiff, either in person or by video-teleconference;

10            2. The dispositive motion deadline is extended to March 11, 2021.

11   Dated: November 30, 2020

12

13

14
     /DLB7;
15   DB/Inbox/Routine/elia2106.modify DSO(2)


16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
